DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 3/7/2022. Claims 1, 3-4, 6-8, and 10-16 are pending in the application. Claims 1, 7, and 8 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 7-8, 10-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Koara (US 2013/0346842 A1) in view of Kulus et al. (US 2018/0113573 A1, hereinafter Kulus) and Koara (US 2013/0135331 A1).

As to independent claim 1, Koara teaches a display device comprising:
a display unit configured to display a screen representing a state of a drive device controlled by a controller (“The programmable display device 100 displays the screen designed by the drawing device 400 on a display screen according to the drawing data received from the drawing device 400” paragraph 0031-0034);
a control device comprising a processor configured to perform operations comprising generating the screen (“The display control unit 104 reads the generated composite object instance 113 from the internal memory 110 via the control unit 101, and generates screen data 114 corresponding to the composite object according to 
the generated composite object instance 113” paragraph 0047),
wherein the communicator further receives a display rule relating to the screen from the external device (“The communication processing unit (acquisition unit) 102 receives the drawing data transmitted from the drawing device 400” paragraph 0043, 0135; “The drawing device 400 is connected to the programmable display device 100.  The drawing device 400 creates drawing data, which is design data of a screen to be displayed on the programmable display device 100, according to an operation of the user.  The drawing device 400 supplies the drawing data to the programmable display device 100.” Paragraph 0030, 0034);
in the display rule, a kind of a display object visually representing a value of an associated variable and a display definition relating to display of the display object are associated with each other with respect to a variable defined (The drawing data 111 includes class definition information 112 of one composite object linked with the objects 1131 to 1136 (see FIG. 4 & Fig. 15 paragraph 0043, “The display object 1131 corresponds to the display object 1131a (see FIG. 15) for displaying the temperature measured by the device (the temperature sensor) 301, for example.  0068), and
the processor of the control device is configured with the program to perform operations further comprising disposing each of the display objects on the screen according to the corresponding display definition (“the display control unit 104 displays a screen corresponding to the screen data 114, that is, a screen corresponding to the composite object (a screen including a plurality of display objects 1131a, 1132a, 1132b, and 1134a shown in FIG. 15, for example) on the display unit 1061 according to the generated composite object instance 113” Paragraph 0047), the display definition including at least one of a display position of the display object displayed on the screen (“the use object 4135-1 has an identification name 4136-1, placement information 4137-1” paragraph 0061, “The placement information 4137-1 is "Place Bottom Center of PlusSwitch with an offset 0, 0 with reference to Top Center of NumDisp", for example” paragraph 0063) and a display size of the display object (“text size 1131b are associated with the display object 1131 as properties” paragraph 0068, 0135-0137, 0036,0043).
Koara does not appear to expressly teach a communicator configured to receive an information model defining a plurality of variables, each variable representing the state of the drive device and being defined in a predetermined standard; and 
the processor of the control device is configured with the program to perform operations further comprising acquiring the display object and display definition corresponding to each variable of a display target from the display rule, and disposing each of the display objects on the screen according to the corresponding display definition, the display definition including at least one of a display position of the display object displayed on the screen and a display size of the display object; and
the display unit is configured to accept an operation to select the variable of the display target from the plurality of variables included in the information model.
Kulus teaches a communicator configured to receive an information model defining a plurality of variables, each variable representing the state of the drive device and being defined in a predetermined standard (“the DDL menu constructs are presented to the user in the configuration interface, an example of which is shown in FIG. 7. As seen in FIG. 7, the configuration interface presents the exposed DDL menu constructs (“Params”) in a menu constructs template 300. Although shown as Variable# (Variable1, Variable2, Variable3, etc.) for exemplary purposes, the names of the DDL menu constructs are presented and clearly described in a manner understandable to the user.” Paragraph 0064; FIG. 2-Fig. 8); and 
the display unit is configured to accept an operation to select the variable of the display target from the plurality of variables included in the information model (“the user may select particular graphical icons representing the DDL menu constructs from the menu constructs template 300, drag the icons into the configuration template 304 and place the DDL menu constructs where the user wants. Within the configuration template 304, the user may arrange the menu constructs in any desired fashion……Within the configuration template 304, the user may arrange the menu styles and/or menu constructs in any desired fashion. For example, rather than have a DDL graphical user interface showing all relevant information for monitoring a specific device, the user may select multiple devices and select the temperature variable for each device for display in a DDL graphical user interface, thereby creating a DDL graphical user interface customized to show only temperature readings, only pressure readings, or any other variable for multiple devices” paragraph 0065).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Koara to comprise a communicator configured to receive an information model defining a plurality of variables, each variable representing the state of the drive device and being defined in a predetermined standard and the display unit is configured to accept an operation to select the variable of the display target from the plurality of variables included in the information model. One would have been motivated to make such a combination to allow a user create and maintain customized user interface elements.
Koara ‘331 teaches acquiring the display object and display definition corresponding to each variable of a display target from the display rule and disposing each of the display objects on the screen (“FIG. 5 is an example of a screen displayed on the programmable display device.  FIG. 6 is an example of drawing data for displaying a screen on a conventional programmable display device, in which drawing data for displaying the screen shown in FIG. 5 is exemplarily used.  The conventional programmable display device executes the drawing data 630, thereby displaying a screen 56 including a numerical-value display column 51, a numerical-value display column 52, a historical trend graph 53, a left-scroll switch 54, and a right-scroll switch 55 on a display device.  By executing the drawing data 630, the conventional programmable display device logs the outputs from two devices, which are "D1000" and "D1002" paragraph 0052).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Koara to comprise such that the program to perform operations further comprising acquiring the display object and display definition corresponding to each variable of a display target from the display rule, and disposing each of the display objects on the screen according to the corresponding display definition, the display definition including at least one of a display position of the display object displayed on the screen and a display size of the display object. One would have been motivated to make such a combination to provide a technique that can more easily generate the display device screen.

As to dependent claim 3, Koara teaches the display device according to claim 1. Koara further teaches wherein the control device updates display of the corresponding display object according to a value of the variable successively received from the controller (“the display object 1131a (see FIG. 15) for displaying the temperature measured by the device (the temperature sensor) 301,” paragraph 0068). 

As to dependent claim 4, Koara teaches the display device according to claim 1. Koara further teaches the display device comprising a storage device configured to store the generated screen as a screen history, wherein based on selection of one screen history from the screen histories stored in the storage device, the control device displays the screen indicated by the one screen history on the display unit again (“The programmable display device 100 reads the drawing data from the nonvolatile memory as appropriate and stores the read drawing data in a storage area 110a of the internal memory 110.  The internal memory 110 is a storage element (a memory such as a RAM) for a user (a screen designer) to freely store therein or refer to values, and the storage area 110a is a static storage area in the internal memory 110” paragraph 0043; “when a save button 706 on the composite-object edition screen 701 shown in FIG. 7 is pushed after the settings mentioned above are completed, edition contents of the class definition are confirmed and XML data as shown in FIG. 11 is automatically generated as the drawing data 412” paragraph 0120).

Claims 7, 10-11 reflect a screen generation method embodying the limitations of claims 1, 2-4 therefore the claims are rejected under similar rationale.

Claims 8, 13-15 reflect a non-transitory storage medium embodying the limitations of claims 1, 2-4 therefore the claims are rejected under similar rationale.

Claims 6, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koara in view of Kulus et al. and Koara, and Deiretsbache et al. (US2013/0070788, hereinafter Deiretsbache).

As to dependent claim 6, Koara teaches the display device according to claim 1. Koara does not appear to expressly teach wherein the predetermined standard includes object linking and embedding for process control unified architecture (OPC-UA).
Deiretsbache teaches wherein the predetermined standard includes object linking and embedding for process control unified architecture (OPC-UA) (“method for interchanging data between two devices in a network which utilizes a communication protocol with an interface based on the OPC-UA standard to interchange the data, wherein the communication protocol comprises an interface based on the stream reservation protocol standard” Abstract).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Koara to comprise wherein the predetermined standard includes object linking and embedding for process control unified architecture (OPC-UA). One would have been motivated to make such a combination to use a convenient information transmission in the area of information modeling.

Claim 12 reflects a screen generation method embodying the limitations of claim 6 therefore the claim is rejected under similar rationale.

Claim 16 reflects a non-transitory storage medium embodying the limitations of claim 6 therefore the claim is rejected under similar rationale.

Response to Arguments
Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493.  The examiner can normally be reached on Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171